          Case 1:21-cr-00246-ABJ Document 21 Filed 07/15/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                             :
                                                     :
                                                     :        CASE NO. 21-cr-246 (ABJ)
              v.                                     :
                                                     :
DANIEL RODRIGUEZ,                                    :
                                                     :
                   Defendant.                        :


                                  NOTICE OF DISCOVERY

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, hereby informs the Court and defense that the attached discovery letter

of July 15, 2021, has been provided to the defense in this matter.


                                             Respectfully submitted,
                                             CHANNING D. PHILLIPS
                                             Acting United States Attorney
                                             D.C. Bar No. 415793


                                      By:                    /s/
                                             KIMBERLY L. PASCHALL
                                             Assistant United States Attorney
                                             D.C. Bar No. 1015665
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
                                             Phone: (202) 252-2650
                                             Email: Kimberly.Paschall@usdoj.gov
